RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 6/2/2022 have been received. In the response filed on 6/2/2022, claims XX were amended; and claim 34 was added. 
Claims 1-7, 9, 11-19, 21-28, and 30-34 are pending. Claims 8, 10, 20, and 29 are canceled. Claims 9, 11-19, 21-28, and 30-33 are withdrawn from consideration. Claims 1-7 and 34 are rejected. 

Withdrawn Rejections
The 35 USC 102/103 rejections of claims 5-7 as anticipated by Damn Delicious, made of record in the office action mailed on 3/2/2022, have been withdrawn due to applicant’s amendment filed on 6/2/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leite's Culinaria, Vegetable Broth Recipe; in view of Café Fernando, How to make a flavorful vegetable broth; and Anonymous, "Squeezing as much liquid as possible out of a stock: a practical approach?" (hereinafter: “Squeezing”); as evidenced by Takeuchi et al., US 6,254,912 B1.
Regarding claim 1: Leite's Culinaria discloses method for producing a cruciferous vegetable seasoning (Vegetable Broth Recipe). 
“an odor-reducing heat treatment” that “comprises heating a cruciferous vegetable” (claim 1, ln. 3-5)
Leite's Culinaria discloses an odor-reducing heat treatment (Bring the liquid to a boil, p. 3/12, Directions #1) wherein said odor-reducing heat treatment comprises heating (Bring the liquid to a boil, p. 3/12, Directions #1) a cruciferous vegetable (bok choy, broccoli, p. 3/12, Ingredients). Leite's Culinaria discloses a liquid of the heated cruciferous vegetable (strain the broth through a fine mesh strainer, p. 3, Directions #2). 
“an odor-imparting heat treatment” that “comprises subjecting a liquid of said cruciferous vegetable to odor-imparting heating” (claim 1, ln. 3 and 6-7); and “odor-imparting heat treatment is performed after said odor-reducing heat treatment” (claim 1, ln. 8)
Leite's Culinaria does not disclose an odor-imparting heat treatment that comprises subjecting a liquid of said cruciferous vegetable to odor-imparting heating. 
Café Fernando is drawn to making vegetable broth (p. 1). Café Fernando discloses one “can substitute pretty much anything in the recipe” (p. 1, 2nd para). Café Fernando discloses an odor-reducing heat treatment wherein said odor-reducing heat treatment comprises heating (bring to a full boil, p. 4, Method #3). Café Fernando discloses a liquid of the heated vegetables (broth formed by “Pass[ing] through a fine mesh strainer, p. 4, Method #4). Café Fernando discloses subjecting the liquid to an odor-imparting heat treatment (“reduce the vegetable broth by cooking it further to get a more concentrated flavor”, p. 4, Method #5). Café Fernando discloses performing the odor-imparting heat treatment to obtain a richer broth (p. 4, Method #5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to form a liquid of the heated cruciferous vegetable, as taught in Leite's Culinaria, and subject a liquid of said cruciferous vegetable to odor-imparting heating, as taught in Café Fernando, to obtain a method for producing a cruciferous vegetable seasoning comprising a step of subjecting a liquid of said cruciferous vegetable to odor-imparting heating wherein the odor-imparting heat treatment is performed after said odor-reducing heat treatment. One of ordinary skill in the art at the time the invention was filed would have been motivated to subject a liquid of said cruciferous vegetable to odor-imparting heating to get a more concentrated flavor (Café Fernando, p. 4, Method #5). 
after said odor-reducing heat treatment and said odor-imparting heat treatment, further comprising fractionating a component including at least an umami component and an odor component from said cruciferous vegetable, wherein the fractionation is performed by solvent extraction or squeezing (claim 1, ln. 9-12)
Leite's Culinaria discloses fractioning (Pass through a fine mesh strainer, p. 4, Method #4). Fernando discloses fractioning (strain the broth through a fine mesh strainer, p. 3, Directions, #2).
Leite's Culinaria does not disclose squeezing the cruciferous vegetable. 
Squeezing is drawn to making a seasoning (stock). Squeezing discloses “I am often at a loss for how to get the last bits of liquid out of the stock. I often use a mesh strainer, but this doesn't let me apply force to squeeze the liquid out of all the vegetables” (p. 1/2, 1st paragraph). Squeezing discloses squeezing to extract more liquid (p. 1/2, 2nd to last para). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to form a liquid of the heated cruciferous vegetable, as taught in Leite's Culinaria, and remove the liquid from the vegetable by squeezing, as taught in Squeezing, to obtain a method for producing a cruciferous vegetable seasoning comprising a step of removing the liquid from the vegetable by squeezing. One of ordinary skill in the art at the time the invention was filed would have been motivated to remove the liquid from the vegetable by squeezing to get the last bits of liquid out of the vegetable (Squeezing, p. 1/2, 1st paragraph). 
Note: Removing the liquid from the vegetable by squeezing is encompassed within the breadth of the phrase “fractionating a component including at least an umami component and an odor component from said cruciferous vegetable, wherein the fractionation is performed by solvent extraction or squeezing”. 
With respect to the order of performing the steps (i.e., after said odor-reducing heat treatment and said odor-imparting heat treatment, further comprising fractionating . . . performed by . . . squeezing): It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform squeezing after said odor-reducing heat treatment and said odor-imparting heat treatment because it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04 IV C.
Properties
With respect to the properties (odor-reducing heat treatment . . . so as to reduce an odor thereof; odor-imparting heat treatment . . . thereby imparting a heated odor thereto; fractionating a component including at least an umami component and an odor component): While the prior art does not expressly state the properties of the heating (Leite's Culinaria, Bring the liquid to a boil, p. 3/12, Directions #1) ; the liquid heating (Fernando, p. 4, Method #5) result in the properties of odor-reducing heat treatment . . . so as to reduce an odor thereof and odor-imparting heat treatment . . . thereby imparting a heated odor thereto); and the fractioned component (fractionating a component including at least an umami component and an odor component), one having ordinary skill in the art at the time the invention was filed would expect the properties to be present because the prior art discloses the claimed manipulative steps (heating) with the claimed materials (bok choy, broccoli). The burden is shifted to the applicant to demonstrate otherwise. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. In the present case, the prior art discloses the conventional nature of heat treating cruciferous vegetable, heat treating liquid therefrom, and squeezing liquid from the vegetables. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claims 2 and 3: Leite's Culinaria discloses the odor-reducing heat treatment comprises boiling the vegetables (Bring the liquid to a boil, p. 3/12, Directions #1). As evidenced by Takeuchi et al., US 6,254,912 B1, temperatures of at least 70 °C inactivate enzymes in food materials (col. 2, ln. 50-51), which include broccoli (col. 5, ln. 42). Water boils at 100 °C. As such, Leite's Culinaria suggests the vegetables are subjected to temperatures of at least 70 °C. 
Regarding claim 4: Café Fernando discloses subjecting the liquid to an odor-imparting heat treatment that is a heating concentration (cooking it further, p. 4, Method #5).
Regarding claim 5: The discussions of Leite's Culinaria, Squeezing, and Café Fernando apply here as above. 
Leite's Culinaria discloses method for producing a cruciferous vegetable seasoning (Vegetable Broth Recipe). 
“an odor-reducing heat treatment” that “comprises heating a cruciferous vegetable” (claim 5, ln. 3-5)
Leite's Culinaria discloses an odor-reducing heat treatment (Bring the liquid to a boil, p. 3/12, Directions #1) wherein said odor-reducing heat treatment comprises heating (Bring the liquid to a boil, p. 3/12, Directions #1) a cruciferous vegetable (bok choy, broccoli, p. 3/12, Ingredients). 
 “an odor-imparting heat treatment” that subjecting said cruciferous vegetable to odor imparting heating, thereby imparting a heated odor thereto” (claim 5, ln. 3 and 6-7); and “said odor-reducing heat treatment and said odor-imparting heat treatment are performed simultaneously” (claim 5, ln. 8)
Leite's Culinaria does not disclose an odor-imparting heat treatment that comprises subjecting said cruciferous vegetable to odor imparting heating wherein an odor-reducing heat treatment and an odor-imparting heat treatment are performed simultaneously. 
Café Fernando is drawn to making vegetable broth (p. 1). Café Fernando discloses one “can substitute pretty much anything in the recipe” (p. 1, 2nd para). Café Fernando discloses if one prefers a more concentrated flavor, one can brown the vegetables in some olive oil before you pour in water (p. 2, “COOKING” section). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce a cruciferous vegetable seasoning, as taught in Leite's Culinaria, wherein the process of producing the vegetable seasoning comprises a step of frying (brown the vegetables in some olive oil) the vegetables, as taught in Café Fernando, to obtain a method for producing a cruciferous vegetable seasoning comprising a step of frying (brown the vegetables in some olive oil) the vegetables. One of ordinary skill in the art at the time the invention was filed would have been motivated to fry (brown the vegetables in some olive oil) the vegetables to obtain a more concentrated flavor (Café Fernando, p. 2, “COOKING” section).
Note: A single step of frying is encompassed with both an odor-reducing heat treatment and an odor-imparting heat treatment that are performed simultaneously. In other words, the step of frying results in the properties of both odor-reducing and odor-imparting.  
after said odor-reducing heat treatment and said odor-imparting heat treatment, further comprising fractionating a component including at least an umami component and an odor component from said cruciferous vegetable, wherein the fractionation is performed by solvent extraction or squeezing (claim 5, ln. 10-12)
Leite's Culinaria discloses fractioning (Pass through a fine mesh strainer, p. 4, Method #4). Café Fernando discloses fractioning (strain the broth through a fine mesh strainer, p. 3, Directions, #2).
Leite's Culinaria does not disclose squeezing the cruciferous vegetable. 
Squeezing is drawn to making a seasoning (stock). Squeezing discloses “I am often at a loss for how to get the last bits of liquid out of the stock. I often use a mesh strainer, but this doesn't let me apply force to squeeze the liquid out of all the vegetables” (p. 1/2, 1st paragraph). Squeezing discloses squeezing to extract more liquid (p. 1/2, 2nd to last para). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to form a liquid of the heated cruciferous vegetable, as taught in Leite's Culinaria, and remove the liquid from the vegetable by squeezing, as taught in Squeezing, to obtain a method for producing a cruciferous vegetable seasoning comprising a step of removing the liquid from the vegetable by squeezing. One of ordinary skill in the art at the time the invention was filed would have been motivated to remove the liquid from the vegetable by squeezing to get the last bits of liquid out of the vegetable (Squeezing, p. 1/2, 1st paragraph). 
Note: Removing the liquid from the vegetable by squeezing is encompassed within the breadth of the phrase “fractionating a component including at least an umami component and an odor component from said cruciferous vegetable, wherein the fractionation is performed by solvent extraction or squeezing”. 
With respect to the order of performing the steps (i.e., after said odor-reducing heat treatment and said odor-imparting heat treatment, further comprising fractionating . . . performed by . . . squeezing): It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform squeezing after said odor-reducing heat treatment and said odor-imparting heat treatment because it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. MPEP 2144.04 IV C.
Properties
With respect to the properties (odor-reducing heat treatment . . . so as to reduce an odor thereof; odor-imparting heat treatment . . . thereby imparting a heated odor thereto; fractionating a component including at least an umami component and an odor component): While the prior art does not expressly state the properties of the heating (Café Fernando, one can brown the vegetables in some olive oil, p. 2, “COOKING” section) result in the properties of odor-reducing heat treatment . . . so as to reduce an odor thereof and odor-imparting heat treatment . . . thereby imparting a heated odor thereto); and the fractioned component (fractionating a component including at least an umami component and an odor component), one having ordinary skill in the art at the time the invention was filed would expect the properties to be present because the prior art discloses the claimed manipulative steps (heating) with the claimed materials (bok choy, broccoli). The burden is shifted to the applicant to demonstrate otherwise. 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. In the present case, the prior art discloses the conventional nature of heat treating cruciferous vegetable, heat treating liquid therefrom, and squeezing liquid from the vegetables. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 6: While the prior art does not expressly state the properties of the heating (Café Fernando, one can brown the vegetables in some olive oil, p. 2, “COOKING” section) result in the property of vaporizing an odor component contained in said cruciferous vegetable, one having ordinary skill in the art at the time the invention was filed would expect the properties to be present because the prior art discloses the claimed manipulative steps (heating) with the claimed materials (bok choy, broccoli). The burden is shifted to the applicant to demonstrate otherwise. 
Regarding claim 7: Café Fernando discloses frying (brown the vegetables in some olive oil, p. 2, “COOKING” section). 
Regarding claim 34: Squeezing discloses squeezing to extract more liquid (p. 1/2, 2nd to last para).

Response to Arguments
Applicant's arguments filed 6/2/2022 have been considered but are moot in view of the new grounds of rejection. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weil, Vegetable stock, discloses a process of making a seasoning (vegetable stock) comprising steps of frying vegetables (Instruction 2), boiling vegetables (Instruction 3), fractioning (Instruction 3), and fractioning by squeezing (Instruction 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619